EXHIBIT SUBSIDIARIES OF ST. MARY LAND & EXPLORATION COMPANY A. Wholly-owned subsidiaries of St. Mary Land & Exploration Company, a Delaware corporation: 1. Four Winds Marketing, LLC, a Colorado limited liability company 2. SMT Texas LLC, a Colorado limited liability company 3. Energy Leasing, Inc., an Oklahoma corporation 4. Belring GP LLC, a Delaware limited liability company 5. St. Mary Energy Louisiana LLC, a Delaware limited liability company 6. St. Mary Land & Exploration Acquisition, LLC, a Delaware limited liability company B.Other subsidiaries of St. Mary Land & Exploration Company: 1. Box Church Gas Gathering, LLC, a Colorado limited liability company (58.6754%) 2. Hilltop Investments, a Colorado general partnership (50%) 3. Parish Ventures, a Colorado general partnership (100%) 4. Belring Company Ltd., a Texas limited partnership (99%) (the remaining 1% interest is held by Belring GP LLC) C. Partnership or limited liability company interests held by St. Mary Land & Exploration Company: 1. Trinity River Services LLC, a Texas limited liability company (25%) 2. 1977 H.B Joint Account, a Colorado general partnership (11%) D.Partnership interests held by SMT Texas LLC: 1. St. Mary East Texas LP, a Texas limited partnership (99%) (the remaining 1% interest is held by St. Mary Land & Exploration Company)
